DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020 has been entered.
 
Response to Amendment

The amendment filed 17 December 2020 has been entered.  Claims 1-3 and 6-11 are currently pending in the application.  Claims 6-8 are withdrawn.  The rejections of record from the office action dated 30 July 2020 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cosentino et al. (US 5,270,004) in view of Silberg et al. (US 2005/080507 A1), using Lubrizol Technical Data Sheet of Estane 58091 TPU as an evidentiary reference.

Cosentino does not specifically disclose that the wall thickness deviates less than 0.02 mm along a length of the tube.
Silberg discloses a tube having a constant wall thickness, that discontinuities in the wall thickness affect the properties of the article and teaches cross sectional control of the tube to less than 0.0005 inches and a specific example having wall thickness tolerance of less than 0.0003 inches (0.00762 mm) (i.e. overlapping the wall thickness deviates less than 0.02 mm or 0.01 mm along a length of the tube) (abstract, [0002], [0008], [0027], [0051], [0058]).
Cosentino and Silberg are analogous art because they both teach about tubes.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to control the tolerance of the wall thickness of the tube of Cosentino to below 0.0003 inches (0.00762 mm) as disclosed by Silberg in order to provide a tube having constant wall thickness and thereby constant properties such as strength along the entire length of the tube.  
Cosentino discloses that the wall thickness may be around 102 microns (0.102 mm) (C4/L40-50).
 In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the thickness disclosed by Cosentino and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the thickness, it therefore would have been obvious to one of ordinary skill in the art that the thickness disclosed in the present claims is but an obvious variant of the thickness disclosed in Cosentino, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	Alternatively, it is the examiner’s position that it would have been obvious to make the wall thickness less than 0.07 mm or between 0.05 mm and 0.06 mm in order to lower the weight and cost of the tube.
Given that the tube of modified Cosentino is identical in structure and composition to the instantly claimed tube, it is the examiner’s positon that it will intrinsically have a dielectric strength of at least 10 kV.
Regarding claims 2 and 3, while Cosentino does not disclose that the hardness is greater than 70 D or between 75 D and 83 D, it is the examiner’s position that it would . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cosentino et al. (US 5,270,004) in view of Silberg et al. (US 2005/080507 A1), using Lubrizol Technical Data Sheet of Estane 58091 TPU as an evidentiary reference, as applied to claim 1 above, using Stevens et al. (US 2019/0258084 A1) as an evidentiary reference.
Regarding claim 9, Stevens discloses that thermoplastic polyurethanes have amorphous regions ([0028]).  Given that the tube of modified Cosentino comprises thermoplastic polyurethane, it is the examiner’s position that the tube will inherently comprise amorphous material regions.
Claims 1-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cosentino et al. (US 5,270,004), Silberg et al. (US 2005/080507 A1), and Prusty et al. (US 2012/0055576 A1).
Regarding claims 1-3 and 10-11, Cosentino discloses a tube for a heat exchanger for oxygenator comprising TPU (i.e. heat exchanger tube for heat exchanger for oxygenator having a tube body made of TPU) (abstract, C4/L40-50).  Cosentino does not mention gel particles.  Therefore, it is the examiner’s position that the tube of Cosentino is free of gel particles.
Cosentino does not specifically disclose that the wall thickness deviates less than 0.02 mm along a length of the tube.
Silberg discloses a tube having a constant wall thickness, that discontinuities in the wall thickness affect the properties of the article and teaches cross sectional control 
Cosentino and Silberg are analogous art because they both teach about tubes.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to control the tolerance of the wall thickness of the tube of Cosentino to below 0.0003 inches (0.00762 mm) as disclosed by Silberg in order to provide a tube having constant wall thickness and thereby constant properties such as strength along the entire length of the tube.  
Cosentino does not disclose that the hardness is greater than 70 D or in the range of 80 D or that the wall thickness of less than 0.07 mm or is between 0.05 mm and 0.06 mm.
Prusty discloses a TPU having a shore hardness of 65 D to 80 D for use in tubes for medical equipment (i.e. overlapping hardness is greater than 60 D or 70 D or in the range of 75 D and 83 D) (abstract, [0025], [0040], claim 1), wherein the tubes may have a wall thickness of 0.0001 mm- 10cm (i.e. overlapping wall thickness of less than 0.07 mm, overlapping between 0.05 mm and 0.06 mm) ([0058]).
Modified Cosentino and Prusty are analogous art because they both teach about tubes for medical equipment.  It would have been obvious to one of ordinary skill in the art to use the TPU or shore hardness of Prusty in the tube of Cosentino to provide a tube having greater hardness so the tube could withstand greater pressures and to use the wall thickness disclosed by Prusty because it is well-known to do so and doing so 
Given that the tube of modified Cosentino is identical in structure and composition to the instantly claimed tube, it is the examiner’s positon that it will intrinsically have a dielectric strength of at least 10 kV.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cosentino et al. (US 5,270,004), Silberg et al. (US 2005/080507 A1) and Prusty et al. (US 2012/0055576 A1), as applied to claim 1 above, using Stevens et al. (US 2019/0258084 A1) as an evidentiary reference.
Regarding claim 9, Stevens discloses that thermoplastic polyurethanes have amorphous regions ([0028]).  Given that the tube of modified Cosentino comprises thermoplastic polyurethane, it is the examiner’s position that the tube will inherently comprise amorphous material regions.

Response to Arguments

Applicant's arguments filed 13 July 2020 have been fully considered but they are not persuasive.
Applicant argues that the TPUs of Cosentino and Prusty would not have the claimed dielectric strength at the claimed thickness and points to a data sheet for Elasthane TPUs for support.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 
While applicant points to a data sheet for Elasthane TPUs for support, no data is presented regarding the specific polymers used in the references.  No data is presented for Estane 58091 TPU, which is used in Cosentino, or the specific TPUs used in Prusty.
Applicant argues that the combination of low wall thickness and high dielectric strength is brought about by the manufacturing process, namely by filtering the TPU.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether the combination of low wall thickness and high dielectric strength is brought about by the manufacturing process, namely by filtering the TPU must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782